UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4483



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANKLIN BLACKMON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cr-00129-CCB)


Submitted:   November 26, 2007         Decided:     December 11, 2007


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, Tonya Kelly Kowitz,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Franklin Blackmon appeals from his conviction of being in

possession of a firearm after having been convicted of a felony

offense, in violation of 18 U.S.C. § 922(g)(1) (2000). He contends

that the evidence was insufficient to support the jury’s verdict.

We affirm his conviction.

            At Blackmon’s trial, Officer Waldman testified that,

while he was conducting routine patrol in a high crime area, he

heard what sounded like gunshots, and he saw several people running

from the 1700 block of Castle Street, heading north.   He then heard

several more shots and drove his vehicle onto Castle Street to

investigate. After turning onto Castle, Officer Waldman saw a man,

later identified to be Blackmon, bending over near a parked car and

placing a shiny object behind the car’s tire.   The man then started

walking down the street in the direction of Officer Waldman.     The

officer got out of his police vehicle and ordered the man to stop.

Blackmon continued walking.    Waldman drew his service revolver and

again directed Blackmon to stop.        Blackmon then ran down an

alleyway.     Officer Waldman holstered his revolver and chased and

ultimately apprehended Blackmon.

            Once Blackmon was secured, Officer Waldman returned to

Castle Street and located a silver revolver behind the tire of the

parked vehicle near where he had seen Blackmon hunched over.     The

revolver contained six spent shell casings.      Blackmon was placed


                                - 2 -
under    arrest   and   subsequently       charged   with    being   a   felon   in

possession of a firearm.

            On cross-examination, defense counsel sought to impeach

Waldman based on his prior testimony during a pretrial motion

hearing.      Specifically,         defense    counsel      questioned    Waldman

regarding inconsistencies in his testimony about where he thought

the gunshots were coming from when he first heard them, whether the

parked car under which Blackmon was seen placing the firearm was

facing north or south on Castle Street, and whether the gun was

placed near the rear tire or the front tire.

            The Government also presented the recording of radio

calls Waldman made concerning the gunshots sounds and his chase of

Blackmon.     During the calls, Officer Waldman reported hearing

possible    gunshot     fire   and    seeing    people      running.      Shortly

thereafter he reported that a man was running away, and a bit

later, reported that he had seen that man bend down near a car and

drop something.     On cross-examination, defense counsel noted that

Waldman    testified    that   he    saw   Blackmon   drop     a   gun   near    the

vehicle’s tire.     Counsel asserted that, if Waldman saw a gun, why

did he not alert the officers to the presence of a gun in a public

place.     Counsel also questioned Waldman’s radio silence when a

fellow officer requested that a gun dog and a helicopter be sent to

help locate the gun.




                                      - 3 -
            The parties stipulated that Blackmon had previously been

convicted of a felony, that the gun recovered from under the car on

Castle Street was a firearm, and that it had traveled in interstate

commerce.   The Government also presented testimony that there were

no suitable fingerprints recovered from the firearm, and that it is

difficult to obtain fingerprints from firearms.

            During closing arguments, the Government asserted that

the discrepancies noted by defense counsel were minor and that

Waldman “never wavered on the most important facts,” specifically,

that after hearing the gunshots, he turned his car onto Castle

Street, that Blackmon was the only person on the street, that he

saw Blackmon place something shiny beside the tire of a parked car,

that Blackmon ran after Officer Waldman directed him to stop, and

that he discovered the gun in the place where he previously saw

Blackmon place a shiny object.      The Government argued that the

conflicting statements about which way the parked vehicle was

facing and how far into the street Waldman went before stopping do

not concern material facts.

            A defendant challenging the sufficiency of the evidence

“bears ‘a heavy burden.’” United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997) (quoting United States v. Hoyte, 51 F.3d 1239,

1245 (4th Cir. 1995)).      This court reviews sufficiency of the

evidence challenges by determining whether, viewing the evidence in

the light most favorable to the Government, any rational trier of


                                - 4 -
fact could find the essential elements of the crime beyond a

reasonable doubt.           Glasser v. United States, 315 U.S. 60, 80

(1942); United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.

1982).      Witness credibility is within the sole province of the

jury, and the court will not reassess the credibility of testimony.

United States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994); United

States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

             We find that, viewing the evidence in the light most

favorable to the Government and resolving all contradictions in the

evidence in the Government’s favor, United States v. Lomax, 293
F.3d 701, 705 (4th Cir. 2002); Tresvant, 677 F.2d at 1021, there

was sufficient evidence from which the jury could conclude that

Blackmon was in possession of the firearm.              Officer Waldman saw

Blackmon place a shiny object next to the tire of a parked car and,

after apprehending Blackmon, Waldman located the gun next to the

tire   of   the    parked    car.   Accordingly,   we    affirm   Blackmon’s

conviction.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 5 -